808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Rodney PATTERSON, Appellant,
No. 86-7041.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1986.Decided Dec. 22, 1986.

Before WIDENER, PHILLIPS and SPROUSE, Circuit Judges.
Rodney Patterson, pro se.
Wendy Arnell, Assistant United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   United States v. Patterson, CR-82-00513;  C/A No. HM-85-1855 (D.Md., Dec. 19, 1985).


2
AFFIRMED.



*
 Although the district court order did not expressly state that the court had considered Patterson's objections and conducted de novo review, we find that the arguments made in Patterson's objections are without merit.  Therefore, any failure of the district court to review the objections is harmless error